Citation Nr: 9930058	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-13 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the child of the appellant, C. N. J., became 
permanently incapable of self-support prior to attaining the 
age of 18 years.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development of the evidentiary record is in order 
because the appellant's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records relevant to the issue under consideration.  
See 38 U.S.C.A. § 5103(a) (West 1991) and Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA).

The appellant contends that his son, C. N. J., is entitled to 
recognition as a "child" because he was permanently 
incapable of self-support by reason of mental or physical 
defect at the date he attained the age of 18 years.  His son 
became 18 years of age on April [redacted], 1996.

The question for consideration is whether the appellant's son 
may be recognized as a "child" on the basis of permanent 
incapacity for self-support at the date he turned eighteen.  
38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. 
§ 3.57(a)(1)(ii) (1999).  The phrase "permanent incapacity 
for self-support" contemplates disabilities which are 
totally incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The United 
States Court of Appeals for Veterans Claims (the Court) 
interprets the foregoing as requiring that the adjudicatory 
body focus "on the claimant's condition at the time of his 
or her 18th birthday; it is that condition which determines 
whether the claimant is entitled to the status of 'child.'"  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If he is shown 
capable of self-support at age 18, the Board need go no 
further.  Id.
A child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  In determining whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects, the fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self- 
support.  However, employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  Further, it should be borne 
in mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  The capacity of a child for self- 
support is not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  38 
C.F.R. § 3.356 (1999).

The development of the record is necessary for the following 
reasons:  In his notice of disagreement, received in April 
1997, the appellant stated that his son, C. N. J., was 
receiving Social Security Administration (SSA) benefits.  The 
record does not, however, contain any SSA records pertaining 
to this claim concerning the medical and mental status of the 
appellant's son when he turned 18 years of age.  Any 
pertinent SSA records would significantly aid in evaluating 
the principal factors used in determining whether the son was 
permanently incapable of self-support through his own efforts 
by reason of physical or mental defects.  In addition, the 
record reflects that the appellant's son recently applied for 
Chapter 35 benefits and was attending a community college.  
He apparently was going to enter a technology program on a 
trial basis.  See Report of Contact, VA Form 119, dated 
January 28, 1997.  Hence, if a Chapter 35 folder was created 
for the appellant's son, this folder must be associated with 
the appellate record.

Further, the Board believes that a psychiatric examination of 
the appellant's son would be beneficial, including an opinion 
as to whether he was permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects at the age of 18.  This in turn would significantly 
aid the Board in adjudicating whether the son may be 
recognized as a "child" of the veteran on the basis of 
permanent incapacity for self-support at the date of 
attaining the age of 18 years.

Therefore, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify specific 
names, addresses and approximate dates of 
pertinent psychiatric treatment, for all 
health care providers who may possess 
additional records pertinent to the claim 
regarding his son.  Then with any 
necessary authorization, the RO should 
attempt to obtain copies of all treatment 
records identified which have not been 
previously secured.  The RO should also 
arrange to obtain any additional 
secondary education records not already 
of record for the period in which his son 
attended school and all work records for 
any periods of employment up through the 
age of 18.  This should include 
requesting any information regarding the 
nature and extent of the work performed; 
including whether the son's employment 
was based on other than normal 
occupational considerations to include 
whether he did or did not provide any 
actual or substantial rendition of 
services during his employment.  Any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should ascertain from SSA 
whether the appellant's son, or his 
parents, on his behalf, was ever awarded 
or denied Social Security disabled child 
benefits based on the applicant being a 
disabled child.  If a claim for such 
benefits was filed, SSA should be asked 
to provide a copy of any decision reached 
and the evidence, including all medical 
records, used in deciding the claim.  In 
this regard, the RO should request that 
the appellant provide any information 
that would assist in obtaining this 
information from SSA.

3.  The RO should ascertain whether a 
claim for Chapter 35 education benefits 
was filed by the appellant's son, and if 
so, obtain the Chapter 35 file created 
for the son and associate that file with 
the claims folder.  The appellant's 
claims folder and his son's Chapter 35 
file should remain together until the 
Board issues a final decision in this 
case.

4.  The RO should arrange for psychiatric 
examination of appellant's son, C. N. J.  
The examiner should indicate what 
psychiatric impairment is present, and, 
to the extent possible, indicate the date 
of onset of such impairment.  If it is 
determined that the psychiatric 
impairment existed prior to son's 18th 
birthday, the examiner should provide an 
opinion as to the degree of severity of 
the impairment at that time, and the 
extent to which the impairment would have 
impacted on his ability to support 
himself through work.  The claims folder, 
including all evidence obtained pursuant 
to this REMAND, must be made available 
and reviewed by the examiner prior to the 
examination.

5.  When the requested development has 
been completed, the RO should review the 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be taken.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should review the 
expanded record and adjudicate the issue 
of whether the appellant's  son is 
entitled recognition as a "helpless 
child" under the provisions of 38 C.F.R. 
§ 3.356.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case that 
includes all applicable laws and 
regulations not already provided, and be 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


